DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a repaired plastic product comprising all the specific elements with the specific combination including a body made from a first plastic material, wherein the first plastic material of the body has a repaired segment; at least one repaired segment having a second plastic welding material welded to the first plastic material, wherein the first and second materials have cooled in the at least repaired segment and a sanding processing for removing an excess thickness of the second plastic material, wherein the second plastic welding material comprises visibly detectable particles, and wherein the first and second plastic materials are different materials; and a light-emitting apparatus for emitting ultraviolet electromagnetic spectrum light visibly detecting the particles on a surface finish of the repaired plastic product, wherein the surface finish of the repaired plastic product is equivalent to a new body product for maintaining leaktight properties of the body in set forth of claim 1, wherein dependent claim 2 is allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 3, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886